Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 1-28 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-28 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 and 18-21 of Thompson (US 11240134 B2, hereinafter Thompson ‘134).

Regarding Claims 1-28, the claims are not patentably distinct with Thompson ‘134. 
See the following comparison table. 
Instant Application 17/558,932
Parent Patent 11,240,134
1, A method of determining time of arrival in a wireless network, comprising:

receiving, at a receiver from a wireless network, a signal from a base station;

extracting pilot symbols from the received signal;


identifying a first path associated with the pilot symbols using matching pursuit; and

determining a time of arrival based on the first path identified using matching pursuit estimation.




[(Examiner’s Comments:
Applicant broadens the claim by deleting the limitations “communicating information responsive to the time of arrival based on the first path from the receiver to the wireless network.)]

[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A method of determining time of arrival in a wireless network, comprising: 

receiving at a receiver from a wireless network a request for time of arrival information; 

extracting location pilot symbols from a received signal; 

identifying a first path associated with the location pilot symbols using matching pursuit; 

determining a time of arrival based on the first path identified using matching pursuit estimation; and 

communicating information responsive to the time of arrival based on the first path from the receiver to the wireless network.

2, The method of claim 1, wherein the extracting pilot symbols comprises comb filtering in a frequency domain.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

2, The method of claim 1, wherein the extracting location pilot symbols comprises comb filtering in a frequency domain.
3, The method of claim 1, wherein the pilot symbols include both location pilot symbols and estimation pilot symbols and the identifying a first path uses both the location pilot symbols and the estimation pilot symbols.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

3, The method of claim 1, wherein the identifying a first path uses both location pilot symbols and estimation pilot symbols.
4, The method of claim 3 further comprising comb filtering to extract estimation pilots.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

4, The method of claim 3 further comprising comb filtering to extract estimation pilots.
5, The method of claim 3 further comprising interpolating from received location pilot symbols to generate virtual location pilot symbols.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

5, The method of claim 3 further comprising interpolating from received location pilot symbols to generate virtual location pilot symbols.
6, The method of claim 1 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

6, The method of claim 1 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure.
7, The method of claim 6, wherein the received signal has an OFDM waveform.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

7, The method of claim 6, wherein the received signal has an OFDM waveform.
8, The method of claim 1 further comprising correlating between a plurality of received location pilot symbols and a reference signal and providing a result of the correlating as an input to the matching pursuit estimation.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

8, The method of claim 1 further comprising correlating between a plurality of received location pilot symbols and a reference signal and providing a result of the correlating as an input to the matching pursuit estimation.
9, The method of claim 8, wherein the pilot symbols include both location pilot symbols and estimation pilot symbols and wherein the matching pursuit estimation uses the location pilot symbols and the estimation pilot symbols.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

9, The method of claim 8, wherein the matching pursuit estimation uses location pilot symbols and estimation pilot symbols.
10, The method of claim 9 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

10, The method of claim 9 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure.
11, The method of claim 10 further comprising interpolating from received location pilot symbols to generate virtual location pilot symbols.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

11, The method of claim 10 further comprising interpolating from received location pilot symbols to generate virtual location pilot symbols.
12, The method of claim 1, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

12, The method of claim 1, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.
13, The method of claim 1, further comprising determining a power delay profile for a signal comprising plural location pilot symbols and performing matching pursuit estimation using the power delay profile.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

13, The method of claim 1, further comprising determining a power delay profile for a signal comprising plural location pilot symbols and performing matching pursuit estimation using the power delay profile.
14, The method of claim 13, wherein the matching pursuit estimation is performed using a location pilot power delay profile and an estimation pilot power delay profile.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

14, The method of claim 13, wherein the matching pursuit estimation is performed using a location pilot power delay profile and an estimation pilot power delay profile.
15, The method of claim 14, further comprising generating virtual location pilot symbols and generating virtual estimation pilot symbols.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

15, The method of claim 14, further comprising generating virtual location pilot symbols and generating virtual estimation pilot symbols.
16, The method of claim 13, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

16, The method of claim 13, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.
18, The receiver of claim 16, wherein the identifying the plurality of first paths respectively associated with the plurality of extracted pilot symbols includes using matching pursuit.

[(Examiner’s Comments:
The claim is partial combination of Claims 1 and 18.)]
1, …..
identifying a first path associated with the location pilot symbols using matching pursuit;

18, The receiver of claim 16, wherein the extracted pilot symbols comprise extracted location pilot symbols.

19, The receiver of claim 16, wherein the extracted pilot symbols comprise one of extracted estimation pilot symbols and extracted pilot symbols.

[(Examiner’s Comments:
The claim is partial combination of Claims 18 and 19.)]
18, The receiver of claim 16, wherein the extracted pilot symbols comprise extracted location pilot symbols.

19, The receiver of claim 16, wherein the extracted pilot symbols comprise extracted estimation pilot symbols.
20, The receiver of claim 16, wherein the extracted pilot symbols comprise extracted location pilot symbols and extracted estimation pilot symbols.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

20, The receiver of claim 16, wherein the extracted pilot symbols comprise extracted location pilot symbols and extracted estimation pilot symbols.
21, The method of claim 20, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.

[(Examiner’s Comments:
The claim is nearly identical to the corresponding parent claim.)]

21, The method of claim 20, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.
26, The receiver of claim 15, further comprising a time of arrival interpolator coupled to receive path information from matching pursuit estimator, the time of arrival interpolator adapted to provide interpolated path information to the time of arrival estimator so that the time of arrival estimator generates a time of arrival with a granularity smaller than defined by the system sampling period.

[(Examiner’s Comments:
The claim is partial combination of Claims 1, 5 and 12.)]
1, …..
determining a time of arrival based on the first path identified using matching pursuit estimation; and communicating information responsive to the time of arrival based on the first path from the receiver to the wireless network.

5, The method of claim 3 further comprising interpolating from received location pilot symbols to generate virtual location pilot symbols

12, The method of claim 1, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.
Claim 17 is rejected based on the same rationales of Claims 1 and 6.

Claims 22-25 are rejected based on the same rationales of Claims 1, 6, 3, 4 and 9.

Claims 27-28 are rejected based on the same rationales of Claims 1, 6, 3, 4 and 9.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	

/JUNG LIU/Primary Examiner, Art Unit 2473